Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Response to amendments
Applicant’s amendments filed on have been fully considered.
The objection to the specification and to claims 14-20 have been overcome. 
The rejection (112, 2nd para.) to claims 1-13 have been overcome.
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed. The re-search was ineffective.
As indicated in the previous Office action, the prior art(s) (Nishida et al. (US 10,714,497 B1) and Zhou et al. (US 10,665,581 B1) of record fail to teach and/or suggest the limitations as set forth in claims, e.g., 1 and/or 14.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for 
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816